DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/520,976 filed on November 8th, 2021. Claims 1-5 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP 2020-195154 filed on November 25th, 2020. A certified copy was received on December 20th, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1 (last clause), in the recitation of “wherein the actuator is disposed on a side of the cover on an opposite side of the actuator with respect to the opening than the differential device” it is generally unclear from the disclosure what Applicant intends to recite. The lack of clarity renders the claim indefinite.

Regarding Claim 5 (last clause), in the recitation of “a side of the cover with respect to the opening of the main body” it is unclear from the disclosure the difference between the “a side of the cover…with respect to the opening than the differential device” recited in claim 1 and the “side of the cover” recited in claim 5. Please clarify whether these are the same sides or clearly recite that they are different. The lack of clarity renders the claim indefinite.

	Claims 2-4 are rejected based upon their dependency to a rejected base claim.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 7,270,205), hereinafter Sakai.

Regarding Claim 1, Sakai teaches a final reduction apparatus (Fig. 2, “vehicle drive device” 20) comprising: 
a carrier (“axle case” 24); 
a differential device (“differential gear” 20d); 
a clutch member (“clutch” 20c); and 
an actuator (Fig. 3, “electromagnetic coil” 25b), 
wherein the differential device (20d) includes: 
a differential case (“differential case” 22a) that is rotatably supported by the carrier (24) and arranged to receive a driving force; 
a differential gear (“pinions” 22b) that is rotatably supported by the differential case (22a) and rotatable by a rotation of the differential case (22a); and 
a pair of output gears (“side gears” 22c) that mesh with the differential gear (22b), that are rotatable relative to each other (see Fig. 3), and that respectively output driving force (via “drive shafts” 21a), 
wherein the clutch member (20c) is accommodated in the differential case (22a) and is configured to interrupt a differential movement of the differential device (20d), 
wherein the actuator (25b) is disposed outside the differential case (22a) and configured to operate the clutch member (20c), 
wherein the carrier (24) includes a main body (left side of carrier 24) in which an opening (between left and right sides of the carrier 24) is formed and a cover (right side of carrier 24) that closes the opening of the main body (see Fig. 3), 
wherein the differential device (20d) is accommodated in the main body (24), 
wherein the differential device (20d) is insertable via the opening into the main body (24), and 
wherein the actuator (25b) is disposed on a side of the cover (right side of carrier 24) on an opposite side of the actuator (25b) with respect to the opening than the differential device (20d; see 112(b) rejection above).  

Regarding Claim 2, Sakai teaches the final reduction apparatus according to claim 1, 
wherein the actuator (Fig. 3, 25b) includes an electrical connection portion (Examiner Fig. 1, ECP) to be electrically coupled with a controller (Fig. 1, “Control Device” 30) disposed outside the carrier (Fig. 3, 24), and 
a rotation prevention portion (Examiner Fig. 1, RPP) that is prevented from rotating with respect to the carrier (Fig. 3, 24), and 
wherein the cover (right side of carrier 24) includes an electrical arrangement portion (Examiner Fig. 1, EAP) in which the electrical connection portion (ECP) is disposed (see Examiner Fig. 1), and 
an engagement portion (EP) that is engaged with the rotation prevention portion (RPP).

    PNG
    media_image1.png
    413
    470
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 3 of Sakai

Regarding Claim 3, Sakai teaches the final reduction apparatus according to claim 2, wherein the cover (Fig. 3, right side of carrier 24) includes an enlarged portion (Examiner Fig. 2, EnP) that is radially enlarged from the electrical arrangement portion (Examiner Fig. 1, EAP) and the engagement portion (EP) toward a side of the opening of the main body (left side of carrier 24).

    PNG
    media_image2.png
    296
    365
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 3 of Sakai
Regarding Claim 4, Sakai teaches the final reduction apparatus according to claim 2, 
wherein the actuator (Fig. 3, 25b) is supported by the differential case (22a), 
wherein a lead wire (Examiner Fig. 1, LW) having a predetermined extension allowance (see Figs. 1 and 3) is electrically connected to the electrical connection portion (Examiner Fig. 1, ECP) between the actuator (Fig. 3, 25b) and the cover (right side of carrier 24), 
and wherein the rotation prevention portion (Examiner Fig. 1, RPP) has a predetermined length (see Examiner Fig. 1) in a rotation axis direction of the differential case (Fig. 3, 22a) and is engaged with the engagement portion (Examiner Fig. 1, EP).  

Regarding Claim 5, Sakai teaches the final reduction apparatus according to claim 1, 
wherein the differential case (Fig. 3, 22a) includes a flange portion (see Fig. 3) to which an input gear (“ring gear” 23b) to which the driving force is input is fixed, and 
wherein the flange portion (22a) is disposed on a side (see Fig. 3) of the cover (right side of the carrier 24) with respect to the opening of the main body (left side of carrier 24).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Padlo (US 3,133,454), Pritchard (US 8,308,598), Knickerbocker (US 8,840,514), Atkinson (US 6,000,488), Kowalsky (US 6,905,008), Pinkos (US 7,384,359) and Aikawa (US 6,770,005) listed in the attached "Notice of References Cited" disclose similar electrical connection portions and rotation prevention portions related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659